Citation Nr: 0407346	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran's headache disorder is manifested by very 
frequent and prolonged attacks which are completely 
prostrating and productive of severe economic inadaptability.

2.  The veteran's headache disorder does not present an 
exceptional or unusual disability picture such as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic 
Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the evidence and information necessary to 
substantiate his claim in a letter dated in April 2001.  The 
rating decisions of July 2000 and May 2001; the statement of 
the case dated in January 2003; and the supplemental 
statement of the case (SSOC) dated in May 2003 included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

Finally, the Veterans Claims Court has recently held that VA 
must provide notice of what is needed to support a claim 
prior to an initial unfavorable RO decision.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In this 
case, the veteran was provided with a VCAA letter prior to 
the May 2001 denial as mandated in Pelegrini.  Therefore, he 
has had ample notice of his rights under the VCAA and given 
adequate time and opportunity to provide additional 
information and evidence since the VCAA notification was 
provided.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has obtained both the 
veteran's private and VA medical records, and has provided 
the veteran with a recent VA examination to clarify the 
nature and severity of his migraine headaches.  As such, VA's 
duties under the VCAA have been satisfied, and the case is 
ready for adjudication.

Factual Background.  Treatment records from T. M. Qayyum, 
M.D., dated from February 1997 to February 2001, reflect that 
the veteran was seen for severe, recurring headaches.  He was 
admitted to the hospital on two occasions, in 1999 and 2000, 
for severe headaches.  In both instances, the veteran 
responded to medications provided.  

The veteran was afforded a VA neurological examination in 
April 2001, when the examiner noted that the veteran had a 
long history of chronic headaches of mixed type, to include 
"tension headaches with vascular properties and times of 
transformation to migraine headaches."  The headaches began 
in 1984-1985, when the veteran was stationed at Fort Lewis.  
The examiner noted that the veteran had had a recent 
hospitalization to the psychiatric unit for work-related 
problems and was diagnosed with adjustment disorder with 
mixed disturbance with possible relation to his chronic 
headaches.  At the time of the examination, the veteran 
reported a constant bifrontal headache every day, with 
occipital-type pain "sometimes."  He denied any type of 
unilateral or ipsilateral pain, or pain behind one eye with 
rhinorrhea or cough or other neurological findings.  He 
denied any history of dysphagia, mouth droop, dysarthria, 
one-sided weakness, loss of bowel or bladder function, or any 
type of numbness or tingling.  On average, the veteran had 
five to six migraines, in addition to a constant headache, 
every week.  All of the migraine headaches were prostrating, 
causing the veteran to have to lay down and sleep for a few 
hours.  The veteran indicated that this was very difficult in 
terms of his job and caused stress at work because 
supervisors did not understand his problem.  The veteran 
reported that his headaches were aggravated by work, heat, 
noise, and light, and stress increased their frequency.  
Clinical diagnosis was of long-term history of headaches, to 
include tension and/or vascular type, since 1984.

In May 2001, the veteran submitted employment information 
reflecting that he took only one "sick" day from work in 
1998.  Since then, the veteran missed 20 days and 5.5 hours 
in 1999, 26 days and 10 hours in 2000, and 18 days and 10.5 
hours through April 2001.  Most instances of absence were due 
to illness (headaches).  

In September 2001, the RO made arrangements for the veteran 
to be scheduled for an examination to determine if the 
veteran had a psychiatric disorder which was caused by the 
service-connected headache disorder.  The veteran thereafter 
was accorded a psychiatric examination in March 2002.  The 
examiner noted that the veteran reported that he sometimes 
felt down, off and on, but never felt clinically depressed.  
The veteran was living with his wife and their 3 children.  
He was working in a paper mill where there was a lot of noise 
that bothered him.  Mental status examination was essentially 
negative for any abnormality.  The examiner concluded that 
the veteran did not have a psychiatric disorder but that he 
did suffer from severe headaches on a daily basis.

VA treatment records, dated from April 2002 to March 2003, 
reflect treatment for chronic severe headaches.  A VA 
treatment record dated in July 2002 reflects that the veteran 
was seen for follow-up regarding his headaches, and reported 
a worsening of the usual pattern and that he missed some days 
from work because of it.  The veteran did not know 
specifically how many work days he had missed.  He was 
instructed to continue taking his medications.  The following 
month, the veteran was seen twice on an emergency basis for 
chronic headaches.  He was given a shot of Toradol upon each 
visit.  The veteran was seen again in November 2002, when he 
reported having had a headache for six days.  In December 
2002, the veteran was seen for a follow-up, and reported that 
the frequency and character of his headache had not changed.  
The veteran was seen for another follow-up in January 2003, 
when his headaches were characterized as chronic and severe, 
and refractory to multiple medications.  The records showed 
that the veteran had been recently hospitalized for an 
adjustment reaction due to his "unbearable" headaches.  His 
medications were changed, and at the time of discharge, the 
headaches were reduced but still occurring.  

Analysis.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  Evaluations are based upon 
lack of usefulness of the part or system affected, especially 
in self-support.  38 C.F.R. § 4.10.

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Migraines with 
characteristic prostrating attacks averaging one episode in 
two months over the last several months warrant the 
assignment of a 10 percent evaluation.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent and completely 
prostrating and prolonged attacks which produce severe 
economic inadaptability.  The rating schedule does not 
provide for higher than a 50 percent evaluation for 
headaches.

The veteran is currently rated 50 percent for his service-
connected migraine headaches, which is the maximum evaluation 
provided by Diagnostic Code 8100.  To obtain a higher 
evaluation, the evidence must demonstrate that the symptoms 
and impairment associated with his headaches present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, such that the 
case should be referred to the Director of the Compensation 
Service for consideration of applying an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1).  
While the Board acknowledges that the veteran's headaches are 
indeed severe, the medical evidence does not show that he 
requires frequent hospitalization to treat his headaches or 
that the headaches result in marked interference with 
employment.  

The Board does not doubt that the veteran's headaches cause 
impairment, and that the veteran has lost some time from 
work.  However, such impairment is contemplated in the 50 
percent disability rating which has been assigned.  Loss of 
industrial capacity is the principle factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In short, the veteran's service-connected headaches do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected migraine headaches is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



